Nor val, J.
This urns an'action in ejectment, and the defendant has prosecuted error from the judgment obtained against him in the court beloiv. Attached to the clerk’s transcript of the pleadings and judgment is a document styled a “Bill of Exceptions,” but it is in no manner authenticated by the clerk of the district court as being either the original bill of exceptions in the cause, or a copy thereof, and hence must be disregarded.' As no question is argued AYhich does not require an examination and consideration of matters to be found only in a bill of exceptions, the judgment is
Affirmed.